              Case 4:19-cv-02252-YGR Document 1 Filed 04/25/19 Page 1 of 10


     Brian Best
1
     P.O. Box 10827, S. Lake Tahoe, CA,96158
2
     (530)318-3158
3                                                                                         h
     brianbest@zoho.com
4
     Pro Se Plaintiff                                                      25 2019<«
5
                                                                    SUSAN Y. SOONGQ^
                                                                aERK,U.S. DISTRICT COURT
6                                                              NORTH DISTRICT OF CALIFORNIA
                                   UNITED STATES DISTRICT COURT
7
                                  NORTHERN DISTRICT OF CALIFORNIA
8
                                      SAN FRANCISCO DIVISION
9

10
     Brian Best
                                                   evil
11                                                 Case Number:
                     Plaintiff,
12
             vs.                                   Complaint
13
     John Doe (Sheriffs Deputy)
14
     The Sonoma County Sheriffs Department
15
                     Defendants
16

17

18
                                              PARTIES

19
             1. Plaintiff

20
     Name:           Brian Best
     Address:       P.O. Box 10827, S. Lake Tahoe, CA,96158
21
     Telephone:     (530)318-3158
22
             2. Defendants

23
     Defendant 1:

24
     Name: A "John Doe", a Sonoma County Sheriff Deputy
25
     Defendant 2:

26
     Name:           The Sonoma County Sheriffs Department
     Address:        2796 Ventura Ave, Santa Rosa, CA 95403
27
     Telephone:     (707)565-2511
28

     Complaint                                      Case Number:
     Page 1 of 9
Case 4:19-cv-02252-YGR Document 1 Filed 04/25/19 Page 2 of 10
Case 4:19-cv-02252-YGR Document 1 Filed 04/25/19 Page 3 of 10
Case 4:19-cv-02252-YGR Document 1 Filed 04/25/19 Page 4 of 10
Case 4:19-cv-02252-YGR Document 1 Filed 04/25/19 Page 5 of 10
Case 4:19-cv-02252-YGR Document 1 Filed 04/25/19 Page 6 of 10
Case 4:19-cv-02252-YGR Document 1 Filed 04/25/19 Page 7 of 10
Case 4:19-cv-02252-YGR Document 1 Filed 04/25/19 Page 8 of 10
Case 4:19-cv-02252-YGR Document 1 Filed 04/25/19 Page 9 of 10
Case 4:19-cv-02252-YGR Document 1 Filed 04/25/19 Page 10 of 10
